Citation Nr: 1819955	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for right foot disability.

2. Entitlement to service connection for a right foot disability.

3. Whether new and material evidence has been received to reopen a claim of service connection for right knee disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for residual scarring, secondary to a right foot and right knee injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's son


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to February 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2017, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

In a July 1972 rating decision, the RO denied service connection claims for a a right foot disability and a right knee disability because service treatment records (STRs) showed no evidence of an injury in service.  The Veteran did not file a notice of disagreement within one year of that decision and accordingly that decision of the RO is determined to be final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

The Board finds, however, that new and material evidence has been received for both claims since the July 1972 final decision.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the credibility of evidence for new and material claims is to be presumed), Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding that the requirement for new and material evidence raising a reasonable possibility of substantiating the claim a low threshold); 38 C.F.R. § 3.156 (a).  The Veteran testified in the July 2017 hearing that his right foot and right knee were injured in service after a large flagstaff dropped on his foot.  He also reported that he had persistent right foot and knee pain after leaving service.  As the Veteran was previously denied because there was incident shown in service, new and material evidence has been received to reopen the claims for service connection for a right foot disability and a right knee disability.  38 U.S.C. § 5108.  


FINDINGS OF FACT

1. An unappealed July 1972 rating decision denied service connection for a right foot disability and a right knee disability; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claims; and raises a reasonable possibility of substantiating those claims.

2. VA treatment records show that the Veteran has several diagnoses affecting his right knee and foot, including osteoarthritis of the right knee, right foot hallux rigidus and hammer toes, and a dermatological "longitudinal split in the right hallux."

3. In a July 2017 videoconference hearing, the Veteran reported that he injured his right foot and knee in service during the course of preparations for weapons testing.  He reported that while he was lifting a heavy flagstaff with other crewman, a wave rocked his ship, causing them to drop the staff on his right foot and leg.  He reported that the object "gouged my right leg, cracked my foot, and my right knee hit the deck."  He reported that he was treated in the medical bay, prescribed several medications, and placed on light duty.  

4. The Veteran reported that he has had persistent knee and foot symptoms that began to cause problems in 1972 and again in 1993.  Overall, he said that he had over 50 years of right knee and foot symptoms because of his injury in service.  The Veteran's wife reported that for the first sixteen years they were married, the Veteran complained of right foot pain and numbness. 

5. The Veteran's private physician has stated that radiological testing revealed an old injury in the Veteran's right foot that was caused by a crushing incident.  Noting no recent foot or knee injuries, the physician stated that the described in-service accident could have caused his current foot and knee disability. 

6. In a February 2013 examination, the Veteran was diagnosed with several foot disabilities, the examiner noting that the Veteran suffered an "accident in 1965."  The examiner ultimately found that the Veteran's foot and knee disabilities were at least as likely as not incurred in or caused by an injury in service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received; the claim for service connection for a right foot disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2. The criteria for service connection for a right foot disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. New and material evidence has been received; the claim for service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

4. The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. The criteria for service connection for residual scarring, secondary to a right foot and right knee injury, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




ORDER

New and material evidence has been received that is sufficient to reopen the claim for service connection for a right foot disability; the claim is reopened. 

Service connection for a right foot disability is granted.
 
New and material evidence has been received that is sufficient to reopen the claim for service connection for a right knee disability; the claim is reopened. 

Service connection for a right knee disability is granted

Service connection for residual scarring, secondary to a right foot and right knee injury, is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


